—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Jackson, J.), dated October 24, 1995, which denied his motion pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim.
Ordered that the order is affirmed, with costs.
The Supreme Court properly found that the plaintiff failed to demonstrate (1) a reasonable excuse for failing to serve a timely notice of claim, (2) that the municipality acquired actual knowledge of the essential facts constituting the claim within 90 days after its accrual or a reasonable time thereafter, or (3) that the delay would not substantially prejudice the municipality in maintaining its defense on the merits (see, Matter of Buddenhagen v Town of Brookhaven, 212 AD2d 605; Matter of Sosa v City of New York, 206 AD2d 374, 375; Levette v Triborough Bridge & Tunnel Auth., 207 AD2d 330). Miller, J. P., Ritter, Pizzuto and Santucci, JJ., concur.